DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/21/21 have been fully considered but they are not persuasive. The art rejections still apply as previously presented. No amendment has been filed.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant asserts in paragraph 4 on page 5 of the Remarks that Holme fails to disclose “reacting nanoparticles of a metal compound with molten lithium metal” and asserts on pages 5-6 that Yoon fails to disclose “reacting nanoparticles of a metal compound with molten lithium metal” as claimed. But Applicant fails to address the combination of the references or how Holme is modified by Yoon to teach the claimed limitation focused on by Applicant.
As stated in the rejection, Holme teaches reacting aluminum with lithium iodide (LiI) but not that the lithium is molten. Yoon discloses means and motivation for the lithium to be molten. It is the teachings of Holme that are modified to include this feature. .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Holme (US 2014/0170493 A1) in view of Yoon (US 2012/0196204 A1).
Regarding claim 1, Holme discloses a method of forming a cathode comprising: providing a cathode conversion material including discrete domains of elemental metal in a matrix of a lithium compound (paragraph 76) by reacting the metal and lithium compound (paragraph 15); combining the conversion material with a cathode active material (lithium ion conductor, paragraph 9); and applying the mixture to a current collector to form a cathode (paragraph 36). Holme discloses that the lithium is melted (paragraph 28), that the metal nanostructures are comprised of aluminum (paragraph 14), and that the lithium is in the form of LiI (paragraph 9) but does not disclose that the lithium metal is molten. Yoon—in an invention for a fuel cell with lithium aluminum matrix—discloses the use of molten lithium iodide to react with aluminum so that the lithium can move easily through the gaps between the pores of the electrode (paragraph 30). It would have been obvious to one having ordinary skill in the art at the time of invention to use molten lithium for the lithium of Holme so that it can move more freely for reaction with the metal as suggested by Yoon.
Regarding claim 2, Holme discloses that the ion conductor (active material) is 20% of the cathode material (paragraph 142).
Regarding claims 3-5, Holme discloses that the lithium compound is selected from lithium halides, lithium sulfides, lithium oxides, lithium nitrides, lithium phosphides, and lithium selenides in a nanostructure state (paragraph 15) and lithium iodide (paragraph 9).
Regarding claim 6, Holme discloses that the lithium compound is in a polycrystalline state (paragraph 145).
Regarding claim 8, Holme discloses that the metal is iron, cobalt, manganese, copper, nickel, or bismuth (paragraph 5).
Regarding claim 9, Holme discloses that the nanoparticles are 20 nm or less (paragraph 5).
Regarding claim 10, Holme discloses the metal compound is metal sulphide, nitride, phosphide, or halide (paragraph 132).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241.  The examiner can normally be reached on M-F 8a-6p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725